Title: To Thomas Jefferson from Joseph Carrington Cabell, 6 March 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Williamsburg
6 March 1822
I returned on 3d inst to my family at this place, after having experienced the mortification of losing all our propositions in favor of the University. Shortly after the date of my last letter to you. I determined to give my assent to the restriction, in regard to the  Rotunda, insisted on by Mr Johnson, Genl Blackburn & others. I yielded this point most reluctantly. But on full reflection, I thought it better to do so. In the first place, I thought they would be able to carry it against us. Next I thought it important that the friends of the Institution should not waste their strength against each other. Lastly, I was the less opposed to the measure, inasmuch as the application of the proceeds of the Bill to the Houses of accomodation, would enable the Board to keep back the arrears of subscription & the State money as a contingent fund for miscellaneous purposes. At one time I had hopes that I could raise a party strong enough to defeat the attempt at restriction. I found no difficulty in satisfying intelligent men, who had not committed themselves. But the idea of extravagance in the erection of the buildings had spread far & wide, among the mass; and even among a part of the intelligent circle of society. The admissions of our own friends, & the known opinion of a part of the Board of Visitors, have mainly contributed to give currency & weight to the prejudice prevailing on this subject. Believing as I did, that instead of extravagance there had been great economy, and feeling the deepest conviction that the erection of the  Rotunda was essential to the best interests of the institution, it was, I assure you, a source of bitter mortification to me, to be compelled to yield, my assent to an amendment to the Senate amendment respecting the suspension of interest, which prohibited the erection of the  Rotunda. And I do not believe, I could have induced myself to yield my own impressions on this subject, had I not seen Mr Brokenbrough, and heard him express the opinion, that in the existing state of the Institution, it would be advisable for its friends to take the Bill with the limitation, rather than lose it altogether.It is not improbable that our measures suffered by being offered so late in the session. A certain degree of delay I thought not disadvantageous: but the extreme delay which took place, I foresaw would jeopardize our interests, and by every means in my power, I endeavored, tho’ vainly, to lessen it. From the 31st Decr when I arrived, till the day preceding that on which Mr Clay addressed the  Genl Assembly, I was employed, as I believe I have already informed you, in ascertaining what proposition would meet with the concurrent support of our own friends. On the latter date, Mr Morris, chairman of the Committee of Schools & Colleges, consented to support the measure, you had recommended, of suspending the payment of the interest of the University Debt. In a day or two after at the Instance of Mr Johnson, the plan was enlarged so as to embrace an appropriation of the claim of the state on the Govt of the U. States for interest paid on our advances to that Govt during the late war—to an amount sufficient to pay the principal & Interest of the debt of the University. The Bill was drawn by Mr Johnson, with the consent of Mr Morris, & on consultation among us three. Mr Morris was engaged to bring it forward on the first favorable opportunity. But Mr Morris was then engrossed by the business of the Kentuckey mission, and unfortunately he continued so, till the last days of the session, when  Hanover Court in which he is much employed as a lawyer, called him from the seat of government & deprived us entirely of his aid. If I could have foreseen the effect of the Kentuckey mission on Mr Morris’s mind, I would have prevailed on Mr Watson to take the lead in this business. But to take it out of Mr Morris’s hands without a manifest necessity, would have been every way ungracious & imprudent.Pending the latter part of the delay on this subject. Mr Bowyer of Rockbridge, Mr Watson of Louisia, Mr Morris of Hanover left us. I called on each of them, and conjured them not to leave us. But it was all in vain. Their minds were made up to return home, & I could not shake them. Morris promised me to return, if possible: but he did not return, on acct of the pressure of his causes in Hanover Court. All the exertions of which I was master, were put forth, to accelerate the march of our measures, & to keep our friends together, in the latter part of the session. But they were fruitless.After the Committee of Schools & Colleges had reported a Resolution in favour of suspending the Interest, and on the day before that Resolution was postponed in the House of Delegates, we determined to let that Resolution lie on the table, and to move in the Senate suitable amendments to the Bill which had been sent up on the subject of the arrearages due the counties. The Resolution was called up & postponed contrary to the wishes of our friends, in the absence of the chairman of the Committee.When the arrearage Bill was amended in the Senate, Mr Johnson advised that we should ask for $200,000, out of our claim on the Genl Govt for interest, instead of asking only for a sum sufficient to pay the principal & Interest of the debt. His advice was acceded to.When the amendments of the senate were taken up in the House of Delegates, Blackburn moved his restriction clause, and it was rejected by a large majority. There was an Union of enemies & friends in that vote. There who wished to reject the Senate’s amendments did, many of them, vote against the prohibition to build the  Rotunda, because they thought it would make the bill  more popular if the prohibition should prevail. And some of the warm friends of the Institution, particularly those with whom I had conferred on this point, voted against it on correct principles. The House of Delegates then disagreed to our amendments, & the subject came back to us.At that stage I called on Genl Blackburn. He was in bed. I stood by his bed side, and addressed him for near an Hour, with the view of prevailing on him not to renew his motion to restrict the Board of Visitors when the Bill should return from the Senate. I went into a general view of the causes of hostility to the University, and endeavored to prove that the sources of opposition were deeper than they appeared to be: and that the expenditure in building was only a popular topic seized on by the  hostile interests with which we were contending. My efforts were vain. He had taken up different views, & moreover had pledged himself to the House. I should then have endeavored to get his restriction rejected in the House of Delegates, but for the conversation with Mr Brokenbrough to which I have already referred. The Senate insisted. The House of Delegates adhered. The Senate asked a free conference, which was agreed to. It took place in the Chamber of the House of Delegates, in the presence of  most of the members of both Houses. Genl Blackburn’s amendment relative to the suspension of further buildings than the Houses of accomodation was offered by Mr Johnson as an amendment to the suspending clause, and he proposed to strike out the $200,000. The committee of the Senate was unanimous, & a majority of the other committee concurred. The House of Delegates refused to accede to the advice of the Committee of Conference. And the question now occurred, shall the Senate adhere to their amendments and thereby defeat the passage of the original bill respecting the arrearages, or recede, & let it pass. On consultation with my friends I determined to recede. The Bill contained some valuable provisions respecting the primary school fund. This in particular—that a county should account for a former Quota before it should draw a new quota, and should account according to a form to be prescribed. I have ever thought that the true interest of the University would be promoted by a correct & judicious administration of the primary school fund. The law was very defective, and great abuses prevailed. An attack on the whole Literary Fund was made during the past session, & bottomed in part on the waste of the Primary School Fund. The whole Fund was jeopardized by the abuses connected with the administration of the popular branch. A party was forming itself in the bosom of the Legislature & apparently gaining strength, whose object was to break up the Literary Fund & put the money in the Treasury. They seized on the waste of the funds sent out for the education of the poor, and wielded it against the whole establishment. The best interests of science & literature seemed to me to enjoin it on us to rescue the system as far as practicable from disgrace, by prudent amendatory provisions. I had also made up my mind that it was expedient to let the arrears go out. You remember, no doubt, the excitement at the close of the preceding session. A number of the counties had suffered their Quotas to accumulate in the treasury under the impression that they would be authorized to draw them at discretion. This was particularly the case with the small counties in the eastern part of the state, where they draw least relatively to their rate of contribution. The President & Directors of the Literary Fund did, in my opinion, construe the Law correctly. But as the law was not very clearly expressed, there was room for misconstruction among honest minds. The idea of inequality is odious to the people: & the inhabitants of the counties claiming the arrears, considered themselves unequally dealt by. The enemies of the University had made powerful use of this weapon: & doubtless hoped & expected we would preserve it to them. These considerations induced us to recede & suffer the original bill to pass. I am well pleased on reflection that we did so. Before I left Richmond, I understood that altho’ all our measures had failed there seemed to be prevailing a general sentiment of regret that nothing had been done for the University. I ascribe this sentiment in no small degree to our moderation in suffering the Arrearage bill to pass. After the failure of our amendments from the Senate, an effort was made by original bill in the House of Delegates, to procure the $200,000, separate & distinct from the suspension of interest which failed.Mr Johnson made a long & able speech in the Committee of Conference, in support of the suspension of Interest. In the course of this speech he took occasion to express it as his opinion that the plan of the buildings was not the best which might have been adopted. But on this point he said he was opposed to such high authority, he confessed he was induced to doubt the correctness of his own judgments.On this occasion Mr Griffin of York took an active part against us, on the ground that the suspension of the Interest would impair the Principal of the Literary Fund! He voted  the next day in favor of the Bill giving the $200,000—to the University, having in the debate on the suspension, committed himself to that effect.Such, Sir, are the results of a session of 2 months, during which I may have erred in the course of measures which was adopted, but in which I never for one moment lost sight of the great object of our pursuit. I am mortified, nay humiliated at the blind folly of the Legislature. But I am not disheartened: and look forward to the future with better prospects of success. So far from despairing, I rely on the virtue & intelligence of our countrymen, and so expressed myself in the closing debates of the Senate. I shall, if life & health permit, attend the meeting of the Visitors on the first monday in next month. I expect to leave this place on the 19th spend a few days in Richmond, pass up by Bremo, to my House, & return by the way of Monticello. As the House of Delegates did reject Genl Blackburn’s restriction amendment on a question propounded on that subject & disconnected from any other, and afterwards rejected that proposition connected with the suspension of interest, we are left fairly where we were as to the  Rotunda. I shall endeavor to see some of my leading friends on this subject as I come thro’ Richmond. It would be well to move cautiously on this part of the buildings,  more because of the part that some of our friends have acted, than from respect to our adversaries.I write in haste, & as the mail is about to close, have no time to correct mistakes, which I hope you will excuse.faithfully yours,Joseph C. Cabell